Affirmed and Memorandum Opinion filed October 18, 2011.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-10-00943-CV

                        JOHN DOUGLAS WILSON, Appellant

                                             V.

                            DELORES PATTERSON, Appellee

                 On Appeal from the County Civil Court at Law No. 2
                               Harris County, Texas
                           Trial Court Cause No. 945061



                         MEMORANDUM OPINION

       In this case a woman sued her brother based upon his alleged failure to pay a
promissory note. Following a non-jury trial at which the brother did not appear and at
which no record was made of the proceedings, the trial court rendered judgment in favor
of the sister. On appeal, the brother challenges (1) the legal and factual sufficiency of the
evidence to support the trial court’s judgment and (2) the trial court’s denial of his motion
for new trial. We affirm.
                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Dolores Patterson filed suit against her brother John Douglas Wilson seeking to
recover based upon Wilson’s alleged failure to pay a promissory note. Patterson alleged
that she was the owner and holder of the note and that Wilson failed to pay the note.
Wilson answered and asserted a general denial. Both in the trial court and on appeal
Wilson has elected to represent himself.

       Following a bench trial, which Wilson did not attend, the trial court rendered
judgment in favor of Patterson. Wilson filed a motion for new trial, alleging that he did
not receive adequate notice of the trial setting. The trial court granted Wilson’s motion
and ordered a new trial. When the trial court called the case for a second trial, Patterson
announced that she was ready for trial, but Wilson again failed to appear. Because no
party had requested a jury trial, the trial court proceeded with a bench trial. After
considering the pleadings, the trial court’s file, the evidence, and the arguments of
counsel, the trial court rendered judgment in favor of Patterson. No record was made of
the proceedings at trial.

       Wilson filed a second motion for new trial, asserting various arguments but not
lodging any complaint as to Wilson’s notice of the second trial. The trial court denied
Wilson’s motion. Wilson appeals the trial court’s final judgment, challenging the legal
and factual sufficiency of the evidence to support the judgment and the trial court’s denial
of his second motion for new trial.

                                       II. ANALYSIS

       In his first issue, Wilson asserts that the evidence is legally and factually
insufficient to support the trial court’s judgment. In his second issue, Wilson argues that
the trial court erred in denying his motion for new trial because the note attached to the
Patterson’s petition does not support the relief granted in the trial court’s judgment.



                                              2
        Our appellate record contains no record of the proceedings at trial because no
record was made.1 In the absence of a complete record, certain presumptions apply,
unless the appeal is based upon a partial reporter’s record. Wilson has not undertaken an
appeal based upon a partial reporter’s record, so this is not a Rule 34.6(c) case. See TEX.
R. APP. P. 34.6(c); Bennett v. Cochran, 96 S.W.3d 227, 229 (Tex. 2002). Therefore, our
appellate record must contain a complete record of the trial; otherwise, we presume the
omitted portions are relevant to the disposition of this appeal. See Middleton v. Nat’l
Fam. Care Life Ins. Co., No. 14-04-00428-CV, 2006 WL 89503, at *2 (Tex. App.—
Houston [14th Dist.] Jan. 17, 2006, pet. denied) (mem. op.). Because our appellate
record contains no record of the trial proceedings, we presume that these proceedings
support the trial court’s judgment, and we cannot reach the merits of Wilson’s two issues.
See Bennett, 96 S.W.3d at 229; Middleton, 2006 WL 89503, at *2; Hiroms v. Scheffey, 76
S.W.3d 486, 489 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

        The application of this presumption often triggers very severe consequences, and
this case is no exception. For example, we presume that evidence was introduced at trial
that was legally and factually sufficient to support the trial court’s judgment. We also
presume that any alleged defect in the note attached to Patterson’s petition did not
preclude the recovery awarded in the trial court’s judgment in light of the evidence at
trial.2 See Middleton, 2006 WL 89503, at *2. Applying the dual presumption—that the
trial proceedings are relevant and that they support the trial court’s judgment—to both of



1
  In his second motion for new trial, Wilson did not assert any complaint about the lack of a record of the
trial proceedings. On appeal, Wilson has not assigned error or presented argument regarding any alleged
error based upon the lack of such a record, any alleged failure by Patterson to request a record, or the trial
court’s failure to require that a record be made. Accordingly, any such alleged error is not before this
court. See Tex. R. App. P. 38.1(f); Texas Nat’l Bank v. Karnes, 717 S.W.2d 901, 903 (Tex. 1986)
(holding that “the court of appeals may not reverse a trial court’s judgment in the absence of properly
assigned error”).
2
  For example, on appeal, Patterson asserts that there were deemed admissions based upon Wilson’s
failure to respond to requests for admissions.
                                                      3
the issues raised on appeal, Wilson cannot prevail on these issues. Accordingly, we
overrule Wilson’s first and second issues.

      The trial court’s judgment is affirmed.




                                         /s/       Kem Thompson Frost
                                                   Justice



Panel consists of Justices Frost, Jamison, and McCally.




                                               4